Title: Instruction to Virginia Delegates in re Confiscated Property, 17 [and 23] December 1782
From: General Assembly
To: Virginia Delegates



Virginia
In General Assembly
Tuesday the 17th of December 1782.
Whereas Resolutions in States which end in a dissolution of their former Government or constitution, bear no similarity to contests between independant Nations in which the object is the defence & support of their Constitutions & Governments inasmuch as in the former the life, liberty and property of the individual are risqued, in the latter the powers & rights of the whole community in their political capacity are hazarded. Resolved therefore unanimously that when the former constitution or social compact of this Country & the Civil Laws which existed under it, were dissolved—a Majority of the Inhabitants had through necessity, an unquestionable natural right to frame a new social compact & to admit as parties thereto, those only who would be bound by the Laws of the Majority—& consequently as no individual can claim immunities, privileges or property in any community but under the Laws of that community, so all those who were members of the former government which and its dependant Laws have been dissolved, abrogated and made void—cannot have legal claim to any immunity, privilege or property under our present constitution, or those Laws which flow from it if they were not parties to the present Social compact originally, or have [not] become parties by the subsequent Laws thereof.
Resolved unanimously that the Laws of this State confiscating property held under the Laws of the former Governments (which have been dissolved and made void) by those who have never been admitted into the present social compact being founded on Legal Principles, were strongly dictated by that principle of common Justice which demands that if virtuous Citizens in defence of their natural & Constitutional rights, risque their life, liberty and property on their success, the vicious Citizens, who side with Tyranny & oppression, or who cloak themselves under the masque of neutrality, should at least hazard their property and not enjoy the benefits procured by the labours and dangers of those whose destruction they wished
Resolved, unanimously that all demands or requests of the British Court for the restitution of property confiscated by this State being neither supported by Law, equity or policy, are wholly inadmissable, & that our Delegates in Congress be instructed to move Congress, that they may direct their deputies who shall represent these States in the General Congress for adjusting a peace or truce, neither to agree to any such restitution, or submit that the Laws made by any Independant State of this Union, be subjected to the adjudication of any power or powers on Earth.
Archibald Cary S. S.Jno Tyler: S. H. D.
